Case 1:17-cv-00014-JFB-SRF Document 1076 Filed 08/19/19 Page 1 of 19 PageID #: 64939



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

    LIQWD, INC. and OLAPLEX LLC,         )
                                         )
                         Plaintiffs,     )
                                         )
    v.                                   )               C.A. No. 17-14-JFB-SRF
                                         )
    L’ORÉAL USA, INC., L’ORÉAL USA       )               REDACTED PUBLIC VERSION
    PRODUCTS, INC., L’ORÉAL USA S/D,     )
    INC. and REDKEN 5TH AVENUE NYC, LLC, )
                                         )
                         Defendants.
                                         )

      SUPPLEMENTAL MOTION FOR JUDGMENT AS A MATTER OF LAW UNDER
                 FEDERAL RULE OF CIVIL PROCEDURE 50(A)

    Of Counsel:                           Frederick L. Cottrell, III (#2555)
                                          Jeffrey L. Moyer (#3309)
    Dennis S. Ellis                       Katharine L. Mowery (#5629)
    Katherine F. Murray                   Richards, Layton & Finger, P.A.
    Adam M. Reich                         One Rodney Square
    Paul Hastings LLP                     920 N. King Street
    515 South Flower Street, 25th Floor   Wilmington, Delaware 19801
    Los Angeles, CA 90071                 (302) 651-7700
    (213) 683-6000                        cottrell@rlf.com
                                          moyer@rlf.com
    Naveen Modi                           mowery@rlf.com
    Joseph E. Palys
    Daniel Zeilberger                     Attorneys for Defendants
    Paul Hastings LLP                     L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
    875 15th Street, N.W.                 USA S/D, Inc. and Redken 5th Avenue NYC, LLC
    Washington, D.C. 20005
    (202) 551-1990

    Scott F. Peachman
    Paul Hastings LLP
    200 Park Avenue
    New York, NY 10166
    (212) 318-6000
    Dated: August 11, 2019




                                                1
Case 1:17-cv-00014-JFB-SRF Document 1076 Filed 08/19/19 Page 2 of 19 PageID #: 64940



  I.          INTRODUCTION

              Pursuant to Federal Rule of Civil Procedure 50(a), and further to the oral arguments made

       on August 9, 2019,1 Defendants L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal USA

       S/D, Inc. and Redken 5th Avenue NYC, LLC (collectively, “Defendants”) hereby move for

       judgment as a matter of law on willful patent infringement, trade secret misappropriation, breach

       of contract, and lost profit damages.

 II.          LEGAL STANDARD FOR JMOL

              Federal Rule of Civil Procedure 50(a) provides for the grant of JMOL at the close of a

       plaintiff’s case if a “reasonable jury would not have a legally sufficient evidentiary basis to find”

       for the plaintiff. In the Third Circuit, when determining whether to grant a JMOL motion “[t]the

       question is not whether there is literally no evidence supporting the party against whom the

       motion is directed but whether there is evidence upon which the jury could properly find a

       verdict for that party.” Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1166 (3d Cir. 1993)

       (citations omitted). “Although judgment as a matter of law should be granted sparingly,” it is

       mandated “where the record is critically deficient of the minimum quantum of evidence”

       necessary to support a jury verdict. Eshelman v. Agere Sys. Inc., 554 F.3d 426, 433 (3d Cir.

       2009) (internal quotation marks omitted).

III.          JMOL ON WILLFUL PATENT INFRINGEMENT

              In order for the jury to find willfulness, Plaintiffs had to prove that Defendants’ “conduct

       rose to the level of wanton, malicious, and bad-faith behavior.” SRI Int’l, Inc. v. Cisco Sys., Inc.,



       1
         In addition to the arguments raised herein, Defendants also moved for judgment as a matter of
       law with respect to their invalidity defense on August 9, 2019. The Court overruled Defendants’
       motion in this regard and did not want to hear argument on this issue. (Trial Tr. at 1588:20-
       1589:25.) As such, Defendants do not present their invalidity arguments here, but would be
       happy to do so, should the Court request additional briefing on this issue.


                                                         2
Case 1:17-cv-00014-JFB-SRF Document 1076 Filed 08/19/19 Page 3 of 19 PageID #: 64941



   --- F.3d ----, 2019 WL 3162421, at *9 (Fed. Cir. July 12, 2019). Plaintiffs have offered no

   evidence whatsoever as to Defendants’ state of mind on infringement to show willfulness.2

   Rather, it is Defendants who have offered evidence demonstrating that any infringement of the

   Asserted Patents could not have been willful. (Trial Tr. at 1427:4-8 (Leslie Marino, General

   Manager of Redken, testifying that she was not aware of Olaplex’s ’419 patent before the instant

   lawsuit was filed).) Indeed, Roger Dolden testified regarding JTX 171 that L’Oréal USA’s

   Research and Innovation department believed they had “FTO” (freedom to operate), and that did

   not change at any time even as he departed the company in December 2016, one month after the

   ’419 patent had issued. (Trial Tr. at 995:12-996:10.) As this is the only evidence in the record

   on the issue of willfulness, Defendants are entitled to JMOL on this issue.

          Throughout this case, Plaintiffs have attempted to bootstrap the Court’s summary

   judgment finding of infringement to into a willfulness finding. But infringement does not

   inevitably lead to a finding of willfulness. In fact, infringement does not typically lead to a

   finding of willfulness. The Court made the point that the decision in Exmark Manufacturing

   Company Inc. v. Briggs & Stratton Power Products Group, LLC, allows for a willfulness finding

   if copying is known. 2016 WL 2772123, *4 (D. Neb. May 11, 2016). The decision in Exmark is

   inapposite. Here, there is no copying of a patent since the patents do not cover the products.




   2
     To the extent Plaintiffs assert that JTX 2034 is evidence of Defendants’ willfulness, as they did
   in closing (Trial Tr. at 1600:6-16), this proves the point. JTX 2034 is an email from Dean
   Christal, founder of Olaplex, to Frederic Roze of L’Oréal USA, attaching a letter stating that
   Olaplex believed the L’Oréal USA products infringed on Olaplex’s intellectual property rights.
   However, this email, dated July 14, 2016, predates the issuance of the Asserted Patents, and
   thus cannot be evidence of willfulness. Indeed, as explained above, Defendants put on evidence
   demonstrating that any infringement of the Asserted Patents was not willful. (See, e.g., Trial Tr.
   at 995:12-996:10 (Roger Dolden, Executive Vice President of L’Oréal USA through December
   2016, testifying that no one at L’Oréal USA ever expressed any concern that the L’Oréal USA
   products were infringing on patents belonging to Olaplex).)


                                                     3
Case 1:17-cv-00014-JFB-SRF Document 1076 Filed 08/19/19 Page 4 of 19 PageID #: 64942



       Therefore, allowing the issue of willful infringement to go to the jury would be particularly

       prejudicial here, as the Court has precluded Defendants from presenting to the Jury invalidity

       decisions issued by the Patent Trial and Appeal Board that bear directly on state of mind so as to

       rebut willfulness, and there is no evidence in the record to support such a finding. (D.I. 908 at

       2.)

 IV.          JMOL ON TRADE SECRET MISAPPROPRIATION

                      A.      Definition of Trade Secrets

              Plaintiffs have failed to identify their trade secrets with adequate particularity before or at

       trial, and thus any proof of misappropriation cannot support a verdict as to unidentified trade

       secrets.3 To the contrary, during its case, Plaintiffs’ expert, Mr. Schoon, only pointed to four

       categories of potential trade secrets: (1) patent assets; (2) testing and know how; (3) business

       information; and (4) dead-ends and trial and errors. (Trial Tr. at 696:7-18.) However, neither

       Mr. Schoon nor anyone else identified with any particularity any trade secret within these

       categories. JMOL is warranted on that ground alone. See Imax Corp. v. Cinema Techs., Inc.,

       152 F.3d 1161, 1164–65 (9th Cir. 1998) (“The plaintiff should describe the subject matter of the

       trade secret with sufficient particularity to separate it from matters of general knowledge in the

       trade or of special knowledge of those persons . . . skilled in the trade.”) (internal citation and

       quotation omitted); see also Jostens, Inc. v. Nat’l Comput. Sys., Inc., 318 N.W.2d 691, 699

       (Minn. 1982); Struthers Sci. & Int’l Corp. v. Gen. Foods Corp., 51 F.R.D. 149, 153 (D. Del.

       1970) (requiring greater specificity in interrogatories regarding alleged trade secret in

       combination of elements); Digital Reasoning Sys., Inc. v. Knowledge Extraction Tools, LLC,


       3
         Defendants initial Motion for Judgment as a Matter of Law showed that Plaintiffs had also
       failed to identify what, if any, compilation or combination of otherwise known elements was
       being asserted as a trade secret. (D.I. 1051 at 3.) Plaintiffs have since affirmatively stated that
       they are not pursuing such a theory at trial. (Trial Tr. at 1315:10-1316:18.)


                                                         4
Case 1:17-cv-00014-JFB-SRF Document 1076 Filed 08/19/19 Page 5 of 19 PageID #: 64943



   2008 WL 11340381 (C.D. Cal. Aug. 25, 2008) (granting summary judgment for failure to define

   trade secrets).

           For example, as the Court noted, there was no testimony about how the financial

   information provided qualified as a trade secret. (Trial Tr. at 1114:7-1117:17; see also id. (the

   Court requesting identification of any testimony from Mr. Schoon regarding the head start that

   L’Oréal USA purportedly received due to Olaplex handing over its financial information); D.I.

   1052 at 17 (Olaplex citing no such testimony).) Likewise, there was only conclusory testimony

   from Mr. Christal and Mr. Schoon regarding everything other than the alleged unpublished

   patent application. This is wholly insufficient to satisfy Olaplex’s burden of identification.

                     B.   Existence of Trade Secrets

           To the extent the Court finds that Plaintiffs have presented evidence from which a

   reasonable jury could identify a trade secret with particularity, Plaintiffs have also failed to

   adduce sufficient proof that such information actually qualified as a trade secret at the time of the

   alleged misappropriation. Under Delaware law or federal law, Plaintiffs must prove by a

   preponderance of evidence that the information is [1] secret, and that the information “[2]

   [d]erives independent economic value, actual or potential, [3] from not being generally known

   to, and [4] not being readily ascertainable by proper means by, [5] other persons who can obtain

   economic value from its disclosure or use; and [6] [i]s the subject of efforts that are reasonable

   under the circumstances to maintain its secrecy.’” Savor, Inc. v. FMR Corp., 812 A.2d 894, 897

   (Del. 2002) (quoting 6 Del. Code § 2001(4) (brackets added)); 18 U.S.C. § 1839(3). Plaintiffs

   have failed to offer any evidence as to whether any of the yet-to-be-disclosed trade secrets were




                                                     5
Case 1:17-cv-00014-JFB-SRF Document 1076 Filed 08/19/19 Page 6 of 19 PageID #: 64944



   generally known or readily ascertainable by proper means.4

                  C.      Misappropriation

          Under Delaware or federal law, misappropriation can be proven in one of two ways.

   First, Plaintiffs may prove that Defendants [1] acquired [2] a trade secret [3] knowing or with

   reason to know that [4] the trade secret was acquired by improper means. 6 Del. Code §

   2001(2)a; 18 U.S.C. § 1839(5)(A). However, Plaintiffs have not argued that Defendants

   misappropriated any trade secrets by improper acquisition. Plaintiffs may also prove that

   Defendants misappropriated a trade secret by [1] using or disclosing it [2] without consent of its

   owner if one or more of the following circumstances is present: [3] acquired the trade secret by

   improper means; [4] acquired the trade secret under a duty of confidence; [5] acquired the trade

   secret from another person who had acquired it by improper means or breached a duty of

   confidence; or [6] before a material change of position, knew or had reason to know that the

   information was a trade secret acquired through an accident or mistake (unless the accident or

   mistake constituted a failure by the owner to make reasonable efforts to maintain secrecy). 6

   Del. Code § 2001(2)b; 18 U.S.C. § 1839(5)(B).

          Defendants are entitled to JMOL on Plaintiffs’ theory of misappropriation by improper

   use or disclosure. There is no evidence of disclosure or use of any identified trade secret. In

   fact, while Plaintiffs’ expert, Mr. Douglas Schoon, asserted that L’Oréal USA gained a 20 to 32

   month head start, he provided no explanation whatsoever for this conclusion. (See Trial Tr. at

   691:12-20.) He never explained to the jury why a 20 to 32 month head start finding was



   4
     As Dr. Freeman explained, the technical aspects in the asserted patents, which have a common
   specification with the patent application that was allegedly shared at the May 19, 2015 meeting,
   were all well known. For this additional reason, any information Plaintiffs try to point to within
   the patent application would not qualify as a trade secret, as it would either be generally known
   or readily ascertainable by proper means.


                                                    6
Case 1:17-cv-00014-JFB-SRF Document 1076 Filed 08/19/19 Page 7 of 19 PageID #: 64945



   appropriate, nor did he provide any evidence to support a finding that Defendants obtained a 20

   to 32 month head start. Worse, even when granted a second chance by the Court to opine on

   how he determined his head start (id. at 777:10-13), Mr. Schoon simply applied the 20 to 32

   month period—again without explanation as to how he arrived at the 20 to 32 month period—to

   provide the jury with a baseless damages end date of March 2018. (Id. at 778:3-8.) Such

   conclusory expert statements cannot support any reasonable jury verdict and, indeed, create

   undue risk of improperly influencing the jury into an erroneous result.

                  D.      Independent Development

          Defendants are also entitled to judgment as a matter of law with respect to Plaintiffs’

   trade secrets claim, as Plaintiffs have put on no evidence demonstrating actual misappropriation

   and use of any purported trade secret, and Defendants have put on considerable evidence

   demonstrating that they independently developed the L’Oréal USA products.

          This takes care of the unpublished patent application, which is the only trade secret that

   has been identified with particularity, albeit still insufficiently. Even assuming L’Oréal USA

   received the unpublished patent application, which it vehemently denies, there is insufficient

   evidence to support Olaplex’s trade secret claim in the record. “[I]f the defendant developed the

   idea without reference to the trade secret, it did not purloin the plaintiff’s idea.” Moore v.

   Kulicke & Soffa Indus., Inc., 318 F.3d 561, 567 (3d Cir. 2003). See also id. (“If there is proof

   that the defendant independently developed a technique that resembles the trade secret, then the

   defendant did not ‘use’ the trade secret.”); 18 U.S.C. § 1839(6); 6 Del. § 2001(4). Defendants,

   through a myriad of documentary evidence, along with the testimony of Ms. Kimberly Dreher

   and Dr. Fabien Boulineau, have shown that they conceived and developed the L’Oréal USA

   products without reference to Plaintiffs’ purported trade secrets.




                                                     7
Case 1:17-cv-00014-JFB-SRF Document 1076 Filed 08/19/19 Page 8 of 19 PageID #: 64946



          Ms. Dreher, who was in charge of P4 development (the skeleton formula for the L’Oréal

   USA products), testified, in no uncertain terms, that her work was the product of information

   available to her through L’Oréal USA, and L’Oréal USA alone:

                 Q.      Okay. In your development of the L’Oréal USA products,
                         what information did you use in the previous formulations
                         that led to L’Oréal USA’s bonder product?

                 A.      I used the information that L’Oréal had and knowledge of
                         additives and the history of the products that we put on the
                         market and other patents that L’Oréal has.

                 Q.      Did any of that information ever include any non-public
                         information from another company outside L’Oréal USA?

                 A.      No.

                 Q.      Did you ever receive and rely on any unpublished patent
                         applications to develop formulations for the bonder
                         product?

                 A.      No.

   (Trial Tr. 1078:5-18.) Ms. Dreher’s lab notebooks corroborate this testimony. (See JTX 517;

   Trial Tr. at 1138:1-21 (Ms. Dreher explaining that her work with respect to P4 was directly

   related to work she did in 2014, as noted in her lab notebook).) Fabien Boulineau, former

   L’Oréal USA Manager of Analytical Chemistry, also testified that L’Oréal USA independently

   came up with the idea of using the skeleton formulation that is now found in the L’Oréal USA

   products in September 2014. (See, e.g., Trial Tr. at 1206:22-1207:11.)

          Plaintiffs have not adduced any evidence rebutting Defendants’ evidence of independent

   development. At best, Plaintiffs argue that the timing of the launch of the L’Oréal USA products

   is suspect. This is insufficient. The L’Oréal USA products’ development dates back to 2014,

   and they launched more than a year after the parties’ May 19, 2015 meeting. See Ahlert v.

   Hasbro, Inc., 325 F. Supp. 2d 509, 515 (D.N.J. 2004) (granting summary judgment in favor of




                                                   8
Case 1:17-cv-00014-JFB-SRF Document 1076 Filed 08/19/19 Page 9 of 19 PageID #: 64947



      defendants because plaintiff could not refute defendants’ claims of independent development,

      holding “[c]laims of independent development are often seen as suspicious when major

      breakthroughs occur immediately following possible exposure to another idea. However, it is

      not inconceivable that with over a year’s effort, a professional toy developer could independently

      arrive at a technology that a recreational inventor assembled in his garage.”) (emphasis added).

             “It is the improper appropriation of another’s secret which is the legal basis of liability.”

      Bolt Assocs., Inc. v. Alpine Geophysical Assocs., Inc., 365 F.2d 742, 749 (3d Cir. 1966). No

      appropriation, let alone improper appropriation, occurred. Because L’Oréal USA did not use any

      purported trade secret information to develop its products, and the Jury has no reasonable basis

      to find otherwise, Plaintiffs’ trade secrets claim must fail as a matter of law.

 V.          JMOL ON BREACH OF CONTRACT CLAIM

             Under Delaware law, the elements of a breach of contract claim are: [1] the existence of

      a contract, [2] the breach of an obligation imposed by that contract, and [3] resulting damages to

      the plaintiff. VLIW Tech., LLC v. Hewlett-Packard Co., 840 A.2d 606, 612 (Del. 2003). Olaplex

      has tied the viability of its breach of contract claim to its misappropriation claim. (See Trial Tr.

      at 491:2-492:19 (Dean Christal testifying that he believed the information he purportedly handed

      over to L’Oréal USA at the parties’ May 19, 2019 meeting was both covered by the NDA and

      constituted Olaplex’s “entire playbook”).) As such, for the same reasons discussed above,

      L’Oréal USA is entitled to JMOL on Olaplex’s breach of contract claim.

             Defendants are entitled to JMOL on this claim because they have not put on any evidence

      to prove a contractual breach. While the parties’ non-disclosure agreements prohibited the

      dissemination of any confidential information disclosed in the course of acquisition discussions,

      Plaintiffs have not introduced any evidence demonstrating that L’Oréal USA actually

      disseminated any such purported information to a third party. Plaintiffs have pointed only to the


                                                        9
 Case 1:17-cv-00014-JFB-SRF Document 1076 Filed 08/19/19 Page 10 of 19 PageID #:
                                    64948


      fact that Defendants’ launch of competing products in the fall of 2016. This fact is of little

      consequence, especially since the non-disclosure agreements made clear that Defendants were

      independently developing competitor products prior to and throughout the parties’ acquisition

      discussions. (JTX 188, 189.)

             Even if there was a jury question on breach, Defendants are entitled to JMOL because

      there is no evidence that the claimed breach caused any damages. Olaplex seeks lost profits

      damages in connection with its breach of contract claim, but George Strong, Plaintiffs’ expert,

      conceded that Olaplex was able to continue growing its revenues after the L’Oréal USA products

      launched. (See Trial Tr. at 885:13-17; see also id. at 886:12-887:7 (conceding that Olaplex’s

      sales revenue continued to grow on a quarterly basis after the L’Oréal USA products launched).)

             Finally, Defendants are entitled to JMOL on contract damages because Plaintiffs claim

      consequential lost-profits damages, but did not establish the necessary predicate for an award of

      such damages: namely, that such damages were reasonably foreseeable at the time the contract

      was made. Pierce v. Int’l Ins. Co., 671 A.2d 1361, 1367 (Del. 1996).

VI.          JMOL ON WILLFUL AND MALICIOUS TRADE SECRET
             MISAPPROPRIATION

             Because Defendants are entitled to JMOL on Plaintiffs’ trade secrets misappropriation

      claim (see supra Section IV), they are also entitled to JMOL to the extent Plaintiffs assert such

      trade secret misappropriation was willful and malicious. Plaintiffs have presented no evidence

      that Defendants acted in such a manner. Conduct is willful if a person has “an awareness, either

      actual or constructive, of one’s conduct and a realization of its probable consequences.” Jardel

      Co. v. Hughes, 523 A.2d 518, 530 (Del. 1987). Plaintiffs have not introduced any evidence

      demonstrating that Defendants willfully used any information they purportedly received from

      Plaintiffs to develop and launch the L’Oréal USA products. Conduct is malicious if it evinces



                                                       10
  Case 1:17-cv-00014-JFB-SRF Document 1076 Filed 08/19/19 Page 11 of 19 PageID #:
                                     64949


       “ill-will, hatred or intent to cause injury.” Casson v. Nationwide Ins. Co., 455 A.2d 361, 368

       (Del. Super. Ct. 1982). Plaintiffs have introduced no evidence that Defendants’ launch of the

       L’Oréal USA products was borne of ill-will toward Olaplex. Indeed, the facts in the record

       suggest otherwise, as L’Oréal USA disclosed in the parties’ NDA that it was independently

       developing such products, and entered into good-faith acquisition discussions with Olaplex

       despite receiving no reliable financial information with which to value the company. (Trial Tr.

       at 509:8-510:20.)

VII.          JMOL ON DAMAGES FOR PATENT INFRINGEMENT

              A.      Failure to Prove the Damages Caused by Infringement of Method Claims

              Section 284 only authorizes “damages adequate to compensate for the infringement.” 35

       U.S.C. § 284 (emphasis added). Plaintiffs have not claimed any damages from the Defendants’

       own direct infringement. Rather, the infringement that allegedly caused damages here is the

       practice of the infringing method by hair stylists who purchased Defendants’ products and were

       allegedly induced to infringe by Defendants.

              Defendants are entitled to JMOL on patent damages because Plaintiffs never quantified

       the induced infringement that caused lost-profit damages. The estimation of lost-profit damages

       by Plaitniffs’ expert depended on the false premise that every sale of an accused product by any

       Defendant deprived Plaintiffs of a corresponding sale of their products. But Defendants’

       products do not infringe the patents, only the actions of hair stylists. It is undisputed that

       Defendants’ products have substantial non-infringing uses (for example, for use in coloring hair,

       or as a standalone treatment for damaged hair). Defendants’ sales to customers who do not use

       the infringing method, even if they displace sales by Plaintiffs, by definition, cannot cause

       infringement damages. Plaintiffs failed to adduce the necessary proof of the extent of

       infringement (i.e., what approximate percentage of Defendants’ products are used to infringe the


                                                         11
Case 1:17-cv-00014-JFB-SRF Document 1076 Filed 08/19/19 Page 12 of 19 PageID #:
                                   64950


 patent), and thus JMOL on damages is required.

         The Federal Circuit emphasized the importance of proving the extent of induced

 infringement of a method claim in Lucent Technologies, Inc. v. Gateway, Inc., 580 F.3d 1301

 (Fed. Cir. 2009). There, as here, the plaintiff proved induced infringement, but the Court found

 that:

                the evidence of record is conspicuously devoid of any data about
                how often consumers use the patented date-picker invention. In one
                respect, Lucent believes the damages award is supported by the
                pervasive use of forms throughout the three software programs.
                What this position lacks is the requisite focus on the infringed
                claim. The damages award can’t be supported by evidence that the
                infringers also used additional, non-infringing features. Only when
                the date-picker is used to fill out a form does infringement occur.
                All other means of filling out a form, such as typing in the entire
                date, do not infringe. The damages award ought to be correlated, in
                some respect, to the extent the infringing method is used by
                consumers.

 Id. at 1334 (emphasis added). The Court emphasized that proof of the extent of infringement

 was necessary to support a damages award, even for reasonable-royalty damages.

                As we noted above, substantial evidence supports the jury’s verdict
                of indirect infringement by Microsoft. But all the circumstantial
                evidence supports is the jury’s implicit finding that at least one
                person performed the patented method one time in the United
                States sometime during the relevant period. Beyond that finding,
                all the jury had was speculation. No evidence describes how many
                Microsoft Outlook users had ever performed the patented method
                or how many times. Lucent had the burden to prove that the extent
                to which the infringing method has been used supports the lump-
                sum damages award.

 Id. at 1334–35 (emphasis added). For that and other reasons, the Federal Circuit reached “the

 unmistakable conclusion that the jury’s damages award is not supported by substantial evidence,

 but is based mainly on speculation or guesswork.” Id. at 1335.

         The Lucent Court found the damages award unsupported by substantial evidence even

 though only reasonable royalty damages were at issue, where there does not have to be a direct


                                                12
Case 1:17-cv-00014-JFB-SRF Document 1076 Filed 08/19/19 Page 13 of 19 PageID #:
                                   64951


 nexus between acts of infringement and damages. The Lucent analysis applies a fortiori to

 claims of lost-profit damages, where the Plaintiffs must make a prima-facie showing that its

 sales would have been made “but for” the infringement. See Kaufman Co. v. Lantech, Inc., 926

 F.2d 1136, 1141 (Fed. Cir. 1991). Because Plaintiffs did not adduce any proof that allowed the

 jury to determine the extent of infringement (i.e., the use of Defendants’ products to practice the

 infringing method), JMOL is warranted.

        B.      Estimates of Lost-Profits Damages Based on Speculation and Not Substantial
                Evidence Are Not a Legally Sufficietn Basis for Damages

        “To obtain as damages the profits on sales [a patent owner] would have made absent the

 infringement, i.e., the sales made by the infringer, a patent owner must prove: (1) demand for the

 patented product, (2) absence of acceptable noninfringing substitutes, (3) his manufacturing and

 marketing capability to exploit the demand, and (4) the amount of the profit he would have

 made.” Panduit Corp. v. Stahlin Bros. Fibre Works, 575 F.2d 1152, 1156 (6th Cir. 1978).

 Olaplex’s damages expert, Mr. George Strong, relied on the existence of a two-player market to

 determine his lost-profits damages calculation. (See Trial Tr. at 839:13-840:3.) In order to

 determine the propriety of this alleged two-player market, however, Mr. Strong relied on the

 opinion of Olaplex’s technical expert, Dr. Edward Borish, “that there were no other products that

 accomplished what [the Plaintiffs’ and Defendants’ products do] in terms of chemistry.” (See id.

 at 848:10-23.) Critically, however, it turned out on cross-examination that Dr. Borish’s opinion

 depended entirely on (1) the unsupported, conclusory assumption that any active agent different

 from that found in the products sold by Plaintiffs and Defendants cannot function in the same

 way (id. at 799:1-5), and (2) undisclosed “testing data” that Dr. Borish never disclosed during

 discovery (id. at 799:6-9). If this were not problematic enough, Dr. Borish did not even perform

 any independent analysis to determine whether Plaintiffs’ own products, or the Defendants’



                                                 13
Case 1:17-cv-00014-JFB-SRF Document 1076 Filed 08/19/19 Page 14 of 19 PageID #:
                                   64952


 products, satisfied Dr. Borish’s definition of what is required for a product to be in the

 marketplace. (Id. at 804:8-11, 804:19-805:13.) And if this were not problematic enough,

 evidence presented to the Jury showed that there are many other competitors. (See id. at 802:3-

 803:11.) For instance, Leslie Marino, General Manager of Redken, testified that she counted

 Colorplex, b3 Brazilian Bond Builder, Bondpure and Snaplex as competitors. (See id. at 1425:5-

 12.) Todd Schoettelkotte, Defendants’ damages expert, also testified that additional competitors

 exist, as evidenced by market research. (See id. at 1442:17-1444:2.)

         Moreover, Mr. Strong presented various unsupportable conclusions as to demand for the

 patented product, absence of acceptable noninfringing substitutes, manufacturing and marketing

 capability to exploit demand, and the profit Plaintiffs would have made. Defendants have put on

 competent evidence demonstrating that the second, third, and fourth Panduit factors have not

 been met, and that, at best, it is inconclusive whether the first Panduit factor has been met. (Id.

 at 1446:15-1452:21.) If even one Panduit factor is not met, Plaintiffs are not entitled to lost

 profits. Panduit, 575 F.2d at 1156. As such, Defendants are entitled to JMOL as to the lost

 profits damages that Plaintiffs seek.

         C.      Plaintiffs’ Estimates of Reasonable Royalty Damages Were Based on
                 Speculation and Not Substantial Evidence

         Mr. Strong asserted during trial that Plaintiffs are entitled to an outrageously high royalty

 rate of 40 percent. (Trial Tr. at 871:23-25.) This royalty rate, however, was not supported by

 any evidence. Defendants are entitled to JMOL as to the reasonable royalty damages that

 Plaintiffs seek.5




 5
  As the Court granted Defendants’ initial Motion for Judgment as a Matter of Law to preclude
 any award of future damages, Defendants do not raise that issue here. (Trial Tr. at 1119:8-24.)


                                                  14
   Case 1:17-cv-00014-JFB-SRF Document 1076 Filed 08/19/19 Page 15 of 19 PageID #:
                                      64953


VIII.          JMOL ON DAMAGES FOR TRADE SECRET MISAPPROPRIATION AND
               BREACH OF CONTRACT

               Plaintiffs seek lost profit damages for their misappropriation of trade secrets and breach

        of contract claims. (See Trial Tr. at 832:1-833:4.) Because Plaintiffs have failed to introduce

        evidence demonstrating that Defendants committed any breach or misappropriation (see supra

        Sections IV, V), Defendants are entitled to JMOL with respect to Plaintiffs’ request for damages

        on these claims. Even if that were not the case, Defendants are independently entitled to JMOL

        on the issue of damages because Plaintiffs have offered no evidence demonstrating that the

        alleged breach and/or misappropriation gave Defendants a head start in developing their

        products. Plaintiffs’ expert, Mr. Douglas Schoon, offered only a conclusory assertion that

        L’Oréal USA gained a 20 to 32 month head start—the Jury cannot award damages based on such

        hollow evidence. (See supra Section IV.C.) Furthermore, all of Plaintiffs’ damages calculations

        are predicated on an untested and unsubstantiated two-party market theory. Because the Jury has

        received no evidence showing the existence of such a market, no damages can be awarded on

        this basis. (See supra Section VII.B.)

 IX.           JMOL FOR FAILURE OF PROOF AS TO INDUCING ACTS OR CAUSATION
               OF DAMAGES BY INDIVIDUAL DEFENDANTS

               Plaintiffs chose to sue four separate L’Oréal entities: L’Oréal USA, Inc., L’Oréal USA

        Products, Inc., L’Oréal USA S/D, Inc. and Redken 5th Avenue NYC, LLC. Plaintiffs have not

        pleaded, presented evidence, or sought a jury instruction on joint liability or disregard of the

        corporate form. JMOL is required as to each individual defendant because Plaintiffs have not

        proven that any individual defendant has induced infringement, much less the damages caused

        by the infringement that defendant induced. This Court cannot hold individual entities liable for

        whatever collective wrongs the Jury might find were committed by some unidentified L’Oréal

        USA entity, or the collective damages that Plaintiffs may have suffered.


                                                         15
Case 1:17-cv-00014-JFB-SRF Document 1076 Filed 08/19/19 Page 16 of 19 PageID #:
                                   64954


        Patent infringement, like trade secret misappropriation, is a personal tort. Moreover, only

 L’Oréal USA, Inc. is a party to the allegedly breached contract. The Federal Circuit has

 emphasized that a corporation can be held liable for an affiliate’s “infringement under 35 U.S.C.

 § 271(a) only if the evidence reveals circumstances justifying disregard of the status of [the

 affiliated defendants] as distinct, separate corporations.” A. Stucki Co. v. Worthington Indus.,

 Inc., 849 F.2d 593, 596–97 (Fed. Cir. 1988) (finding no infringement in the absence of evidence

 showing that the parent company either was an alter ego of the subsidiary or controlled the

 conduct of the subsidiary). Each corporation is entitled to an “individualized determination” of

 its liability. F.T.C. v. Kuykendall, 371 F.3d 745, 758 (2004); see Marshall v. H & R Block Tax

 Servs., Inc., 564 F.3d 826, 828 (7th Cir. 2009). Because each defendant is liable only for its own

 acts, and Plaintiffs did not present any theory under which the corporate form could be

 disregarded and liability imposed for acts of its affiliates, this Court should grant JMOL to each

 Defendant.

        There is no evidence that any Defendant waived the right to an individualized

 determination of liability or consented to joint-and-several liability for any infringement by its

 corporate affiliates. In Rodriguez v. Riddell Sports, Inc., the Fifth Circuit rejected the claim that

 a plaintiff could escape its burden of proving individualized liability of corporate affiliates by

 blaming the defendants as a whole. There, the plaintiff convinced the district court to instruct the

 jury to determine liability of three affiliated corporate defendants (AA, RI, RSIO) collectively,

 and the jury returned a verdict against the defendants. Rodriguez v. Riddell Sports, Inc., 242

 F.3d 567, 572 (5th Cir. 2001). The Fifth Circuit reversed and remanded. The Court noted that

 “[t]he evidence showed that AA is a separate corporation from RI. Although both AA and RI are

 owned by RSI, a holding company, plaintiffs did not argue that defendants were alter egos, that




                                                  16
Case 1:17-cv-00014-JFB-SRF Document 1076 Filed 08/19/19 Page 17 of 19 PageID #:
                                   64955


 they were agents of each other, or that the corporate veil should be pierced. Absent proof of one

 of these conditions, the corporate form must be respected.” Id. at 573.

        The Fifth Circuit rejected the plaintiffs’ argument “that defendants cannot object to the

 combining of the defendants in the charge, because defendants invited the error by referring to

 themselves collectively.” Id. The Court reasoned that “it is plaintiffs’ duty to prove each

 element of their prima facie case. Thus if combining two corporations into one is necessary to

 apply a strict liability standard, then plaintiffs must prove that the corporations should be

 combined, and sloppiness on the part of defendants does not excuse plaintiffs from this burden.”

 Id. at 573. Because there was evidence under which a properly instructed jury could hold two of

 the defendants liable, the court remanded for a new trial. Id. at 577. As to the parent

 corporation, RSI, the Court rendered judgment in its favor because there was no evidence that it

 committed tortious acts, nor evidence to justify disregarding the corporate form. Id. at 577–78.

        Because Plaintiffs failed to prove that any specific Defendant induced infringement, or

 the damages caused by the inducement it infringed, each Defendant is entitled to JMOL.

   Of Counsel:                              /s/ Frederick L. Cottrell, III
                                            Frederick L. Cottrell, III (#2555)
  Dennis S. Ellis                           Jeffrey L. Moyer (#3309)
  Katherine F. Murray                       Katharine L. Mowery (#5629)
  Adam M. Reich                             Richards, Layton & Finger, P.A.
  Paul Hastings LLP                         One Rodney Square
  515 South Flower Street, 25th Floor       920 N. King Street
  Los Angeles, CA 90071                     Wilmington, Delaware 19801
  (213) 683-6000                            (302) 651-7700
                                            cottrell@rlf.com
  Naveen Modi                               moyer@rlf.com
  Joseph E. Palys                           mowery@rlf.com
  Daniel Zeilberger
  Paul Hastings LLP                         Attorneys for Defendants
  875 15th Street, N.W.                     L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  Washington, D.C. 20005                    USA S/D, Inc. and Redken 5th Avenue NYC, LLC
  (202) 551-1990




                                                  17
Case 1:17-cv-00014-JFB-SRF Document 1076 Filed 08/19/19 Page 18 of 19 PageID #:
                                   64956


  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: August 11, 2019




                                      18
Case 1:17-cv-00014-JFB-SRF Document 1076 Filed 08/19/19 Page 19 of 19 PageID #:
                                   64957


                                CERTIFICATE OF SERVICE

        I hereby certify that on August 11, 2019, a true and correct copy of the foregoing

 document was caused to be served upon the following counsel of record as indicated:


  VIA ELECTRONIC MAIL                             VIA ELECTRONIC MAIL
  Jack B. Blumenfeld                              Amardeep L. Thakur
  Jeremy A. Tigan                                 Joseph M. Paunovich
  Anthony D. Raucci                               David M. Elihu
  Morris, Nichols, Arsht & Tunnell LLP            Patrick T. Schmidt
  1201 North Market Street                        Bruce E. Van Dalsem
  P.O. Box 1347                                   William Odom
  Wilmington, DE 19899                            Quinn, Emmanuel, Urquhart & Sullivan, LLP
  (302) 658-9200                                  865 S. Figueroa Street
  jblumenfeld@mnat.com                            Los Angeles, CA 90017
  jtigan@mnat.com                                 (213) 443-3000
  araucci@mnat.com                                amarthakur@quinnemanuel.com
                                                  joepaunovich@quinnemanuel.com
  Diane M. Doolittle                              delihu@quinnemanuel.com
  Suong T. Nguyen                                 patrickschmidt@quinnemanuel.com
  Quinn, Emmanuel, Urquhart & Sullivan, LLP       William.odom@quinnemanuel.com
  555 Twin Dolphin Drive, 5th Floor
  Redwood Shores, CA 94065                        Adam J. DiClemente
  (605) 801-5000                                  Quinn, Emmanuel, Urquhart & Sullivan, LLP
  Dianedoolittle@quinnemanuel.com                 55 Madison Avenue
  suongnguyen@quinnemanuel.com                    22nd Floor
                                                  New York, NY 10010
  Jared W. Newton                                 (212) 849-7361
  Quinn, Emmanuel, Urquhart & Sullivan, LLP       adamdiclemente@quinnemanuel.com
  1300 I Street NW, Suite 900
  Washington, DC 20005                            Matthew K. Blackburn
  (202) 538-8000                                  Diamond McCarthy LLP
  jarednewton@quinnemanuel.com                    150 California Street
                                                  Suite 2200
                                                  San Francisco, CA 94111
                                                  (415) 263-9200
                                                  mblackburn@diamondmccarthy.com


                                                     /s/ Katharine L. Mowery
                                                     Katharine L. Mowery (#5629)




                                                19
